Exhibit 10.28

CEVA, INC. 2011 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD—FOR ISRAELI RESIDENT GRANTEES

 

Grantee’s Name and Address:      

 

 

 

 

 

You (the “Grantee”) have been granted Restricted Stock Units (the “Award”),
subject to the terms and conditions of this Notice of Restricted Stock Unit
Award For Israeli Resident Grantees (the “Notice”), the CEVA, Inc. 2011 Stock
Incentive Plan, as amended from time to time (the “Plan”), the Israeli Sub-Plan
of the Plan (the “Sub-Plan”) and the Restricted Stock Unit Award Agreement (the
“Award Agreement”) attached hereto, as follows. Unless otherwise provided
herein, the terms defined in the Plan and the Sub-Plan shall have the same
defined meanings in this Notice. In the event of any inconsistency or
contradiction between any of the terms of this Notice and the provisions of the
Plan or the Sub-Plan, the terms and provisions of this Notice shall prevail.

 

Date of Award  

 

Vesting Commencement Date  

 

Total Number of Restricted Stock

Units Awarded (the “Units”)    

 

 

Type of Award:         

ü

   102 Capital Gains Track Option (with Trustee)  

             

   102 Ordinary Income Track Option (with Trustee)  

             

   102 Non-Trustee Option  

             

   3(i) Option   Other       

 

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan, the Sub-Plan and the Award Agreement, the Units will vest
in accordance with the following schedule: 33.4% of the original number of Units
on the first anniversary of the Vesting Commencement Date, 33.3% of the original
number of Units on the second anniversary of the Vesting Commencement Date and
the remaining 33.3% of the original number of Units on the third anniversary of
the Vesting Commencement Date.



--------------------------------------------------------------------------------

During any authorized leave of absence, the vesting of the Units as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
ninety (90) days. Vesting of the Units shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity. The Vesting Schedule of the Units shall be extended by the
length of the suspension.

For purposes of this Notice and the Award Agreement, the term “vest” shall mean,
with respect to any Units, that such Units are no longer subject to forfeiture
to the Company. If the Grantee would become vested in a fraction of a Unit, such
Unit shall not vest until the Grantee becomes vested in the entire Unit.

Vesting shall cease upon the date the Grantee terminates Continuous Service for
any reason, including death or Disability. In the event of termination of the
Grantee’s Continuous Service for any reason, including death or Disability, any
unvested Units held by the Grantee immediately upon such termination of the
Grantee’s Continuous Service shall be forfeited and deemed reconveyed to the
Company and the Company shall thereafter be the legal and beneficial owner of
such reconveyed Units and shall have all rights and interest in or related
thereto without further action by the Grantee.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, the Sub-Plan and the Award Agreement.

 

CEVA, Inc.,

a Delaware corporation

By:  

 

Title:  

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THE AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AWARD
AGREEMENT, THE PLAN OR THE SUB-PLAN SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH
RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE,
NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE
COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO TERMINATE
THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

The Grantee acknowledges receipt of a copy of the Plan, the Sub-Plan and the
Award Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Award subject to all of the terms and
provisions hereof and thereof. The

 

2



--------------------------------------------------------------------------------

Grantee has reviewed this Notice, the Plan, the Sub-Plan, and the Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan, the Sub-Plan and the Award Agreement. The Grantee hereby
agrees that all questions of interpretation and administration relating to this
Notice, the Plan, the Sub-Plan and the Award Agreement shall be resolved by the
Administrator in accordance with Section 8 of the Award Agreement. The Grantee
further agrees to the venue selection and waiver of a jury trial in accordance
with Section 9 of the Award Agreement. The Grantee further agrees to notify the
Company upon any change in the residence address indicated in this Notice.

To the extent an Approved 102 Option, as defined below, is designated above, the
Grantee declares and acknowledges: (i) that he or she fully understand that
Section 102 of the Ordinance and the rules and regulations enacted thereunder
apply to the Award specified in this Notice and to him or her; and (ii) that he
or she understands the provisions of Section 102, the tax track chosen and the
implications thereof. In addition, the terms of the Award shall also be subject
to the terms of the Trust Agreement made between the Company and the Trustee for
the benefit of the Grantee (the “Trust Agreement”), as well as the requirements
of the Israeli Income Tax Commissioner. The grant of the Award is conditioned
upon the Grantee signing all documents requested by the Company, the Employer or
the Trustee, in accordance with and under the Trust Agreement. A copy of the
Trust Agreement is available for the Grantee’s review, during normal working
hours, at Company’s offices.

 

Dated:

 

 

    Signed:  

 

        Grantee

 

3



--------------------------------------------------------------------------------

Award Number:             

CEVA, INC. 2011 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT-

FOR ISRAELI RESIDENT GRANTEES

1. Grant of Restricted Stock Units. CEVA, Inc., a Delaware corporation (the
“Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award for Israeli Resident Grantees (the “Notice”) an
award (the “Award”) of the Total Number of Restricted Stock Units Awarded set
forth in the Notice (the “Units”) subject to the terms and provisions of the
Notice, this Award Agreement for Israeli Resident Grantees (the “Award
Agreement”), the Company’s 2011 Stock Incentive Plan (the “Plan”), as amended
from time to time, and the Israeli Sub-Plan of the Plan (the “Sub-Plan”), which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan, the Sub-Plan and the Notice shall have the same defined
meanings in this Award Agreement.

2. Conversion of Units and Issuance of Shares.

(a) General. Subject to Sections 2(b) and 2(c), one share of common stock of the
Company (the “Company Stock”) shall be issuable for each Unit subject to the
Award (the “Shares”) upon vesting. Immediately thereafter, or as soon as
administratively feasible, the Company will deliver the appropriate number of
Shares to the Grantee after satisfaction of any required tax or other
withholding obligations, or, in the case of Approved 102 Option, to the Trustee.
Notwithstanding the foregoing, the relevant number of Shares shall be delivered
to the Grantee or, in the case of Approved 102 Option, to the Trustee no later
than March 15th of the year following the calendar year in which the Award
vests.

(b) Delay of Conversion. The conversion of the Units into the Shares under
Section 2(a) above may be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Law. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 2(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law. For purposes of
this Section 2(b), the issuance of the Shares that would cause inclusion in
gross income or the application of any penalty provision or other provision of
the Internal Revenue Code of 1986, as amended (the “Code”) is not considered a
violation of Applicable Law.

(c) Delay of Issuance of Shares. The Company shall delay the delivery of any
Shares under this Section 2 to the extent necessary to comply with Section
409A(a)(2)(B)(i) of the Code (relating to payments made to certain “specified
employees” of certain publicly-traded companies); in such event, any Shares to
which the Grantee would otherwise be entitled during the six (6) month period
following the date of the Grantee’s termination of Continuous Service will be
delivered on the first business day following the expiration of such six (6)
month period.

 

1



--------------------------------------------------------------------------------

3. Taxes.

(a) Tax Liability. The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with any aspect of the Award, including the
grant or vesting, or delivery of Shares under, the Award or the subsequent sale
of Shares acquired under the Award. The Company and its Related Entities do not
commit and are under no obligation to structure the Award to reduce or eliminate
the Grantee’s tax liability. No Shares will be delivered to the Grantee or other
person under the Award until the Grantee or other person has made arrangements
acceptable to the Administrator and/or the Trustee, as applicable, for the
satisfaction of applicable income tax, employment tax and any other withholding
obligations.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), Grantee must arrange
for the satisfaction of the minimum amount of the Tax Withholding Obligation in
a manner acceptable to the Company.

(i) By Share Withholding. If permissible under Applicable Law, Grantee
authorizes the Company to, in its sole discretion, withhold from those Shares
otherwise issuable to Grantee the whole number of Shares sufficient to satisfy
the minimum applicable Tax Withholding Obligation. Grantee acknowledges that the
withheld Shares may not be sufficient to satisfy Grantee’s minimum Tax
Withholding Obligation. Accordingly, Grantee agrees to pay to the Company or any
Related Entity as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the withholding of Shares described above.

(ii) By Sale of Shares. Unless Grantee determines to satisfy the Tax Withholding
Obligation by some other means in accordance with clause (iii) below, Grantee’s
acceptance of this Award constitutes Grantee’s instruction and authorization to
the Company and any brokerage firm determined acceptable to the Company for this
purpose to, upon the exercise of Company’s sole discretion, sell on Grantee’s
behalf a whole number of Shares from those Shares issuable to Grantee as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the minimum applicable Tax Withholding Obligation (“Tax Obligation
Sale”). These Shares will be sold on the day the Tax Withholding Obligation
arises (e.g., a vesting date) or as soon thereafter as practicable. Grantee will
be responsible for all broker’s fees and other costs related to a Tax Obligation
Sale, and Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any Tax Obligation Sale. To the
extent the proceeds of a Tax Obligation Sale exceed Grantee’s minimum Tax
Withholding Obligation, the Company agrees to pay the excess in cash to Grantee.
Grantee acknowledges that the Company or its designee is under no obligation to
arrange for a Tax Obligation Sale at any particular price, and that the proceeds
of any Tax Obligation Sale may not be sufficient to satisfy Grantee’s minimum
Tax Withholding Obligation. Accordingly, Grantee

 

2



--------------------------------------------------------------------------------

agrees to pay to the Company or any Related Entity as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by a Tax Obligation Sale.

(iii) By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days (or a fewer number of business days as determined by the
Administrator) before any Tax Withholding Obligation arises (e.g., a vesting
date), Grantee may elect to satisfy Grantee’s Tax Withholding Obligation by
delivering to the Company an amount that the Company determines is sufficient to
satisfy the Tax Withholding Obligation by (x) wire transfer to an account
specified by the Company, (y) delivery of a certified check payable to the
Company, or (z) any other means as is specified from time to time by the
Administrator.

(iv) Additional Options. The Company or a Related Entity also may satisfy any
Tax Withholding Obligation by offsetting any amounts (including, but not limited
to, salary, bonus and severance payments) payable to Grantee by the Company
and/or a Related Entity. Furthermore, in the event of any determination that the
Company has failed to withhold a sum sufficient to pay all withholding taxes due
in connection with the Award, Grantee agrees to pay the Company the amount of
the deficiency in cash within five (5) days after receiving a written demand
from the Company to do so, whether or not Grantee is an employee of the Company
at that time.

(c) Tax Consultation. The Grantee is advised to consult with a tax advisor with
respect to the tax consequences of receiving or converting Units hereunder. The
Company and/or the Employer do not assume any responsibility to advise the
Grantee on such matters, which shall remain solely the responsibility of the
Grantee.

4. Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution and may be converted
during the lifetime of the Grantee only by the Grantee. With respect to any
Units granted under the provisions of Section 102 of the Ordinance, Shares
resulting from their conversion and any additional rights, including bonus
shares that may be distributed to the Grantee in connection with the Units (the
“Additional Rights”), which will be allocated to the Trustee on behalf of the
Grantee according to the provisions of Section 102 of the Ordinance and the
Rules (the “Approved 102 Option”), a Grantee shall not sell, assign, transfer,
give as a collateral or any right that would be given to any third party or
release from trust any Share received upon the conversion of an Approved 102
Option and/or any Additional Right, until at least the lapse of the Holding
Period required under Section 102 of the Ordinance. Notwithstanding the above,
if any such sale or release occurs during the Holding Period, the sanctions
under Section 102 of the Ordinance and under any rules or regulations or orders
or procedures promulgated thereunder shall apply to and shall be borne by such
Grantee. At the end of the Holding Period, the Units, Shares or any Additional
Rights may be transferred to the Grantee upon his demand, but only under the
condition that the tax due in accordance with Section 102 and the Rules is paid
to the satisfaction of the Trustee and the Company. With respect to an Unit
granted pursuant to Section 102(c) of the Ordinance, including Additional Rights
in respect thereof, if the Grantee ceases to be employed by the Employer, the
Grantee shall extend to the Company and/or the Employer a security or guarantee
for the payment of tax (including social security taxes and health insurance
taxes) due at the time of sale of Shares, all in accordance with the provisions
of Section 102 and the Rules.

 

3



--------------------------------------------------------------------------------

5. Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Company Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee or, in the case of
Approved 102 Option, to the Trustee.

6. Entire Agreement: Governing Law. The Notice, the Plan, the Sub-Plan and this
Award Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Sub-Plan and this Award Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties. The Notice, the Plan, the Sub-Plan and this Award Agreement are to
be construed in accordance with and governed by the internal laws of the State
of Delaware without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Delaware to the rights and duties of the parties, provided that that
the tax treatment and the tax rules and regulations applying hereto shall be the
Ordinance and Rules or the Code, as applicable. Should any provision of the
Notice, the Plan, the Sub-Plan or this Award Agreement be determined to be
illegal or unenforceable, such provision shall be enforced to the fullest extent
allowed by law and the other provisions shall nevertheless remain effective and
shall remain enforceable.

7. Construction. The captions used in the Notice and this Award Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

8. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Award Agreement
shall be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

9. Venue and Waiver of Jury Trial. The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 4 (the “parties”) agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Award
Agreement shall be brought in the United States District Court in the State of
Delaware (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Delaware state court) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 9
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

 

4



--------------------------------------------------------------------------------

10. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT

 

5